      Case 1:19-cr-00410-KPF Document 30 Filed 03/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA,

                                            NOTICE OF MOTION FOR
                                            TEMPORARY RELEASE ON BAIL
                      vs.
                                            Case No. 19-Cr-410 (KPF)
CLIFFORD TAYLOR,

                  Defendant.
____________________________________



       PLEASE TAKE NOTICE that upon the annexed Memorandum of Law,

attached exhibits, and all prior papers and proceedings herein, the defendant,

CLIFFORD TAYLOR, will move before the Honorable Katherine Polk Failla, United

States District Court Judge for the Southern District of New York, at the United States

Courthouse, located at 40 Foley Square, New York, New York, as soon as possible, for

an order to temporarily release Mr. Taylor on bail or to hold a bail hearing to address

this motion; and granting such further relief as this Court deems just and proper.


DATED: March 16, 2020
                                            Respectfully Submitted,

                                                    /s/

                                            ____________________________________
                                            Florian Miedel, Esq.
                                            MIEDEL & MYSLIWIEC LLP
                                            80 Broad Street, Suite 1900
                                            New York, NY 10004

TO:    Clerk of the Court, SDNY
       Assistant United States Attorney Daniel Wolf
